DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species (1) in the reply filed on 12/7/2022 is acknowledged.
Claims 4-7, 14-20 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/765,896, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
When claiming the benefit of nonprovisional applications, Applicant is reminded for a continuation-in-part, only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application.  Here, this application is a continuation-in-part and the prior-filed application, 15/765,896, discloses (1) composite electrodes with polymers with anion conduction properties near the catalyst surface with improved selectivity for DCRR by allowing transport of CO32- while restricting H+ accessibility to the surface (see [0032]) or (2) an ionic liquid additive to suppress HER activity in favor of DCRR activity by coordination to the catalyst surface thereby improving DCRR performance (see [0033]).  The Office notes that since the polymer with anion conduction and ionic liquid additive disclosed in 15/765,896 are described as changing the overall rate of product formation and the product selectivity they are “co-catalysts” as supported in the specification as filed at [0010].  Therefore Claims 1, 8, 10-13 and 21 are supported by the prior-filed application and thus claim benefit to the earlier filing date of 10/9/2015.
However, 15/765,896 does not disclose a co-catalyst other than a nickel phosphide comprising a Lewis or Bronsted-Lowry acid.  15/765,896 also does not disclose a combination where the cathode is contact with the electrolyte solution comprising the co-catalyst and the conductive support further comprises the same co-catalyst. Therefore, claims 2-3 and 9 are entitled only to the effective filing date of the continuation-in-part application which is 5/19/2020.

Claim Interpretation
	“Ni-P” claim 1 is interpreted as referring to NixPy.  Support for this interpretation can be found in the Specification as filed at [0012].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dismukes et al (US 2016/0355936) and in further view of Sampson et al (Manganese Electrocatalysts with Bulky Bipyridine Ligands: Utilizing Lewis Acids to Promote Carbon Dioxide Reduction at Low Overpotentials, J. Am. Chem. Soc., 2016, 138, 1386-1393).
Regarding Claim 2, Dismukes discloses a cathode for electrochemical reduction of carbon dioxide and carbon monoxide to hydrocarbons and carbohydrates, the cathode comprising:
a conductive support substrate and a catalyst coating, said catalyst coating comprising nanoparticles of NixPy wherein x and y represent integers such that the compounds are selected from the group consisting of Ni3P, Ni5P2, Ni12P5, Ni2P., Ni5P4, NiP2, and NiP3,
wherein the conductive support substrate comprises hydrophobic regions and hydrophilic regions to aid in adsorption of carbon dioxide and/or carbon monoxide from gas or aqueous phase to achieve separation from water molecules, wherein at least some of the catalyst nanoparticles are in the hydrophobic regions of the conductive support substrate and catalytically interact with said carbon dioxide and/or carbon monoxide by electrical reduction to produce hydrocarbon products or carbohydrate products (see (see [0048] and [0052]).
	Dismukes further discloses (1) composite electrodes with polymers with anion conduction properties near the catalyst surface with improved selectivity for DCRR (see [0032]) or (2) an ionic liquid additive to suppress HER activity in favor of DCRR activity by coordination to the catalyst surface thereby improving DCRR performance (see [0033]).
Dismukes does not specifically disclose the cathode in combination with Lewis Acid as co-catalyst.
	 Sampson discloses a combination of manganese electrocatalyst for electrochemical reduction of CO2 with a Lewis Acid comprising Mg2+ cations to promote carbon dioxide at low overpotentials and achieving faster catalytic rates (see Abstract).  Sampson also discloses that Mg2+ cations as well as other Lewis acids increase the rate of CO2 reduction for FeTPP (See Page 1387, Col 2, ¶4).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst for electrochemical reduction of CO2 as disclosed by Dismukes where the catalyst is in combination with a Lewis acid as disclosed by Sampson since Lewis acids increase the rate of CO2 reduction with multiple electrocatalysts.
Regarding Claim 3, Sampson discloses an electrocatalyst where the Lewis acid is Mg2+ cations (see Abstract).
	
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dismukes et al (US 2016/0355936) and in further view of Masel et al (US 2012/0308903).
Regarding Claim 9, Dismukes discloses a cathode for electrochemical reduction of carbon dioxide and carbon monoxide to hydrocarbons and carbohydrates, the cathode comprising:
a conductive support substrate and a catalyst coating, said catalyst coating comprising nanoparticles of NixPy wherein x and y represent integers such that the compounds are selected from the group consisting of Ni3P, Ni5P2, Ni12P5, Ni2P., Ni5P4, NiP2, and NiP3,
wherein the conductive support substrate comprises hydrophobic regions and hydrophilic regions to aid in adsorption of carbon dioxide and/or carbon monoxide from gas or aqueous phase to achieve separation from water molecules, wherein at least some of the catalyst nanoparticles are in the hydrophobic regions of the conductive support substrate and catalytically interact with said carbon dioxide and/or carbon monoxide by electrical reduction to produce hydrocarbon products or carbohydrate products (see (see [0048] and [0052]).
	Dismukes further discloses (1) composite electrodes with polymers with anion conduction properties near the catalyst surface with improved selectivity for DCRR (see [0032]) or (2) an ionic liquid additive to suppress HER activity in favor of DCRR activity by coordination to the catalyst surface thereby improving DCRR performance (see [0033]).  Dismukes therefore discloses a co-catalyst in the electrolyte solution but does not disclose the co-catalyst in the conductive support substrate.
Masel discloses a catalyst mixture for electrochemical reduction of CO2 comprising an active catalyst and a helper catalyst (i.e. co-catalyst) where the helper catalyst suppresses the hydrogen evolution reaction to improve the selectivity and the rate of reaction (see [0025]).  Masel discloses where the helper catalyst can be in any one of the following forms:  (i) a solvent for the reaction; (ii) an electrolyte; (iii) an additive to a component of the system; or (iv) something that is bound to at least one of the catalysts in the system (see [0106]).  It has been held that combining equivalents known for the same purpose are prima facie obvious.  See MPEP 2144.06.I  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst for electrochemical reduction of CO2 comprising the Ni-P and surface conducting substrate as disclosed by Dismukes where a co-catalyst is included in both the electrolyte and as an additive to a component of the system including the conductive support substrate as disclosed by Masel since it is obvious to combine two equivalents known for the same purpose and Masel suggests that Helper catalysts in both of these forms are effective.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10676833 in view of Masel et al (US 2012/0308903). 
Claim 1 of the ‘833 patent is directed to a cathode comprising the same limitations including a conductive support substrate and a catalyst coating said catalyst coating comprising nanoparticles of NixPy wherein x and y represent integers such that the compounds are selected from the group consisting of Ni3P, Ni5P2, Ni12P5, Ni2P., Ni5P4, NiP2, and NiP3, wherein the conductive support substrate comprises the same hydrophobic and hydrophilic regions, wherein at least some the catalyst nanoparticles are in the hydrophobic regions of the conductive support substrate.	Claim 2 of the ‘833 patent is directed to nanoparticles of Ni2P further alloyed with Fe2P wherein the alloy has a Ni2P:Fe2P ratio between about 99:1 and 1:99 wt%.  Therefore, claim 1 of the present application differs only in that the cathode is in combination with a co-catalyst.  
	However, Masel discloses a catalyst mixture for electrochemical reduction of CO2 comprising an active catalyst and a helper catalyst (i.e. co-catalyst) where the helper catalyst suppresses the hydrogen evolution reaction to improve the selectivity and the rate of reaction (see [0025]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst for electrochemical reduction of CO2 as disclosed by Dismukes where the catalyst is in combination with a co-catalyst as disclosed by Masel that suppresses the competing hydrogen evolution reaction and to improve selectivity and yield.
Thus, claim 1 of the present application is not patentably distinct from Claims 1 from the ‘833 patent.
	Masel further discloses that including boric acid (i.e. a Lewis acid) into the electrolysis medium suppresses hydrogen evolution reaction (see [0018]).
Claims 18-19 of the ‘833 patent also discloses the conductive support substrate comprising a material to be reduced where the material to be reduced is CO2, CO, or mixtures thereof.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qiu et al (Tuning the electrocatalytic properties of a Cu electrode with organic additives containing amine group for CO2 reduction, J. Mater. Chem. A, 2019, 7, 5453-5462).  Qiu disclose conversion of CO2 into value-added chemicals by electrochemical process comprising a Cu electrode by adding an organic additive containing amine group (see Abstract).  Qiu further discloses that the electroreduction of CO2 reaction rate is increased by the affinity interaction between a Lewis acid (the -NH3+ group formed by protonation of the NH2 group) and where the NH3+ also promotes the adsorption of CO and CHO on the Cu surface and increase surface coverage of both intermediates (See Abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        12/16/2022